In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00098-CV




 IN RE ESTATE OF JUNE ELAINE GIBSON, DECEASED




         On Appeal from the County Court at Law
                  Rusk County, Texas
               Trial Court No. 2013-148P




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Karen Anderson, appellant, has filed a motion seeking to dismiss this appeal. Pursuant to

Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See TEX. R.

APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.



                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:       January 22, 2015
Date Decided:         January 23, 2015




                                               2